DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see filed 2/2/22, with respect to the rejection(s) of claim under USC 103 have been fully considered and are partly persuasive.  Therefore, the rejection has been modified in view of USC 103.
The applicant’s arguments are as follows: (1) w.r.t. claim 17, proximal and distal ends of optical fibers are different, and thus it would not be obvious to incorporate the distal coupling feature into the proximal fiber end (2) w.r.t. claim 17 clarification is requested for claim elements including distal covering and coupler (3) w.r.t claim 32, Zhang does not disclose the relative spatial locations of distal fiber end and covering distal to the tubular member as claimed.
Regarding (1), the examiner acknowledges the applicant’s argument and cites to additional art. As stated previously, Zhang’s Fig. 1 depicts a laser generator with an overlying component (pictorially akin to the applicant’s connector 140, Fig. 1), which though lacking a reference number, appears to couple the generator (generator 140) with the [proximal] optical fiber (fiber 108); Zhang does teach a proximal coupling feature, which is not expounded upon at length. Thus, the examiner cites to Lewinsky to show an exposed proximal end that is described in the specification; this proximal end is specifically designed to enable the particularities demanded of a proximal feature connected to a laser source. Lewinsky, which discloses the use of lithotripsy among cited applications for its laser device and thus exists in the applicant’s field of endeavor, states an exposed end, disclosing regarding (1) wherein, “in some embodiments, a fiber structure, such as the fiber structure 1340 of FIG. 16 c, may have a small protrusion, e.g., a protrusion 1346, extending beyond the end of a cover 1342. A protrusion such as the protrusion 1346 extending slightly beyond the cover 1342 may be deliberately created (for example, for a 
Regarding (2), the examiner reiterates wherein Zhang’s Fig. 1 depicts a laser generator with an overlying component (pictorially akin to the applicant’s connector 140, Fig. 1), which though lacking a reference number, appears to couple the generator (generator 140) with the [proximal] optical fiber (fiber 108). Fig. 3 details a means of coupling two concentric components at a different end of the fiber (“at least a proximal end 130 of the sleeve portion 128 forms a socket that is configured to receive the distal end 118 of the optical fiber 112” [0028]); to clarify, Zhang also discloses a coupler (component 140, see Fig. 4 and [0031-0032], whose goal is indeed, “diffusing the laser energy” (see [0031-33])). 
With regards to (3) and claim 32, i.e. the relative location of the fiber’s distal end, see Lewinsky; Lewinsky, which discloses the use of lithotripsy among cited applications for its laser device and thus exists in the applicant’s field of endeavor, discloses wherein distal end 212 is distal to the part of tubular structure 260 which overlies 264; see Fig. 2. It would be obvious to one of ordinary skill in the art to incorporate this relative configuration into the Zhang reference in view of supporting references such that secure positioning of components is ensured, and an optimal therapeutic outcome is achieved.  
Lastly, regarding the applicant’s amendment to claim 36, the examiner cites to Shuffler et al (US20140005647A1), which discloses a device for laser lithotripsy and thus exists in the applicant’s field of endeavor, and which discloses a holder having a first passage that receives the tubular member and a proximal portion of the optical fiber, and a second passage, where the intermediary passage separating the two has a smaller diameter than either [of the two]. Specifically, see Fig. 20, which shows three distinct regions of lumen 344, interrupted by a constriction at 364, which constitutes a narrowed, intermediary passage, and which is flanked by the first and second passages, the broader regions of lumen 344.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160081749 A1 to Zhang et al, henceforth Zhang, and further in view of JP 2015097664 A to Arai et al, henceforth Arai, in further view of KR20160057121A to Kang Hyun, henceforth Kang Hyun.
Regarding claim 17, Zhang teaches an optical fiber with application in the medical art, thus existing in the applicant’s field of endeavor. Zhang teaches a laser fiber (laser fiber 102, Fig. 1), comprising: an optical fiber (optical fiber 112, Fig. 2) configured to transmit energy, including: a core (“core” of the optical fiber 112 [0026]), cladding (“cladding of the optical fiber 112” [0026]) concentrically surrounding at least a portion of the core, and a connector (see Fig. 1) configured to couple the optical fiber to a laser generator (laser generator 104, Fig. 1, [0023]), the connector including: 
a tubular member having a passage that receives the proximal portion of the optical fiber (fiber support 126 “may be a tubular member through which the optical fiber 112 is inserted” [0027], Fig. 3), a holder (sleeve portion 128) having a passage that (i) receives the tubular member, such that the holder 
Zhang does not explicitly state wherein the connector is [removably] coupleable to the laser generator. However, Fig. 1 depicts a laser generator with an overlying component (pictorially akin to the applicant’s connector 140, Fig. 1), which though lacking a reference number, appears to couple the generator (generator 140) with the [proximal] optical fiber (fiber 108). Fig. 3 details a means of coupling two concentric components at a different end of the fiber (“at least a proximal end 130 of the sleeve portion 128 forms a socket that is configured to receive the distal end 118 of the optical fiber 112” [0028]). It would be obvious to one of ordinary skill in the art to incorporate the detailed coupling means as taught by Zhang for one [distal] end of the optical fiber, into the coupling means depicted, but not explicitly disclosed, for the proximal end of the optical fiber, as this would ensure secure attachment of the optical fiber to the laser generator and efficient transmission of light energy for therapeutic purposes.
Zhang does not teach a proximal portion free of the covering. However, Arai, which discloses a phototherapeutic apparatus with laser and diffuser capability and thus exists in a similar field of endeavor, teaches a proximal portion of the fiber free of the covering (“As shown in FIG. 8, the irradiation light diffuser 44 has the core 54 exposed over a predetermined length from the tip 44t by removing the clad 54c and the coating 54d from the optical fiber cable 54 inserted through the tubular portion 50” pg. 6, Column 1 of Arai machine translation). It would have been obvious to one of ordinary skill in the art to combine the device of Zhang with the covering-free fiber of Arai in order to irradiate light to a target treatment region (p. 1 col. 2 paragraphs 1-2).  

Zhang in view of Arai does not literally state a diffused cladding. However, Kang Hyun which teaches a method of manufacture of diffused cladding for tissue laser treatment and exists in a similar field of endeavor (“diffuser-type fiber optic probe” whose cladding is partly removed by controlling the 

Regarding claim 31, Zhang in view of Arai in view of Kang Hyun teaches wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (optical fiber cable 54 inserted through the tubular portion 50” pg. 6, Column 1 of Arai machine translation). As the diffused cladding is merely a subsection of the entire length of the fiber, it is inherent that it is contained within the passage of the tubular member if the optical fiber is also so contained. 


Claims 18-19, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Arai further in view of Kang Hyun as applied to claim 17 above, and further in view of US 8870858 B2 to Zerfas et al, henceforth Zerfas.
Regarding claims 18 and 19, Zhang in view of Arai in view of Kang Hyun does not state describes a first epoxy coupling the distal portion of the optical to the holder fiber and a second epoxy coupling the holder to the coupler. Zerfas, which exists in the same field of endeavor, describes a first epoxy coupling the distal portion of the optical to the holder fiber (coupling component 220 and fiber 210; “adhesively coupled to using an epoxy”; (Col. 10, lines 46-52)) and a second epoxy coupling the 

	
Regarding claim 27, Zhang in view of Arai in view of Kang Hyun teaches a tubular member coupled to proximal holder but does not teach a third epoxy. However, Zerfas teaches three uses for epoxy in a medical optical fiber, in which each use case adhesively couples one component to another: coupling component 220 and fiber 210 (Col. 10, lines 47-50), coupling cover 230 and component 220 (Col. 11, lines 49-50), coupling fiber 210 and outer cover 230  (Col. 12, lines 30-32). It would have been obvious to one of ordinary skill in the art to combine the tubular member and holder configuration of Zhang, Arai, and Kang Hyun with the epoxy coupling as taught by Zerfas; given epoxy’s wide use as an adhesive coupler of medical device parts (Zerfas, Col 10 lines 46-53).

Regarding claim 29, Zhang in view of Arai in view of Kang Hyun does not teach the coupling of coupler and holder with epoxy. However, Zerfas, which discloses optical fibers used in medical devices and thus exists in the applicant’s field of endeavor, teaches wherein a proximal portion of the holder (outer cover 230) is coupled to the coupler (capillary component 220) via the second epoxy (“adhesively coupled to using an epoxy”) (Col. 10, lines 46-52). It would have been obvious to one of ordinary skill in the art to combine the device of Zhang, Arai and Kang Hyun with the epoxy adhesive of Zerfas given epoxy’s wide use as an adhesive coupler of medical device parts (Zerfas, Col 10 lines 46-53).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai, Kang Hyun and Zerfas as applied to claim 19 above, and further in view of “Numerical analysis of temperature distributions in Yb-doped double-clad fiber lasers with consideration of radiative heat transfer,” Yan et al, Optical Engineering 45(12) 124201 (December 2006); see article attached.
Regarding claim 20, Zhang in view of Arai in view of Kang Hyun in view of Zerfas does not teach that the first epoxy has a lower thermal conductivity than the second epoxy. Note Zerfas teaches first and second epoxy as explained above regarding claims 18-19 but does not teach thermal conductivity. 
However, this is taught by Yan, which describes temperature distribution in a laser fiber with inner and outer cladding, similar to the spatial geometry of Zerfas first and second epoxy, where the second is concentric to the first. Specifically, Yan teaches two thermal conductivities for the inner and outer cladding, wherein k(inner) > k(outer) (page 3, column 1 of attached NPL). Yan aims to contain the heat within the fiber, and bases this relationship between cladding conductivities on the heat equations 13-17 (see page 2 Col 2 and page 3 Col 1). Thus it would have been obvious to one of ordinary skill in the art to combine the device of Zhang, Arai, Kang Hyun and Zerfas with an inverted relationship between k(inner) and k(outer) thermal conductivities in the two epoxy layers to achieve the opposite effect, that is to achieve the radially inward flow of heat (i.e., in the direction of the core rather than radially outwards into the heat sink elements and thus dissipate heat, not contain it); further see reversal of parts (MPEP 2144.04 VI (A)).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai and Kang Hyun as applied to claim 17 above, and further in view of US 9678275 B1 to Griffin, henceforth Griffin.
Regarding claim 21, Zhang in view of Arai in view of Kang Hyun does not state a silica core. However, Griffin, which teaches a laser with medical application and exists in the applicant’s field of endeavor as analogous art, teaches wherein the core includes silica (Col. 6, lines 18-20), wherein the silica is either in a pure form or includes at least one dopant (Col. 6 lines 18-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zhang, Arai, and Kang Hyun 

Regarding claim 22, Zhang in view of Arai in view of Kang Hyun does not teach wherein the cladding comprises a material having a lower refractive index than a refractive index of the core. However, Griffin teaches wherein the cladding comprises a material having a lower refractive index than a refractive index of the core (see claim 1, equation for numerical aperture). That is, if fiber numerical aperture must be a positive value, then the absolute value of core refractive index must be greater than the absolute value of cladding refractive index. As the refractive index of a light wave must be greater than 1, index values for core and cladding must always be positive, and core refractive index must always be greater than cladding refractive index. It would have been obvious to one of ordinary skill in the art to combine the device of Zhang, Arai, and Kang Hyun with the refractive indices as cited by Griffin, in order that light in the core which strikes the core/cladding boundary will be reflected back into the core, a property inherent to fiber optics.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai and Kang Hyun as applied to claim 17 above, and further in view of US 20080247714 A1 to Nakamura et al, henceforth Nakamura.
Regarding claim 23, Zhang in view of Arai in view of Kang Hyun does not state a resin buffer layer. However, Nakamura, which exists in the same field of endeavor, teaches a buffer layer comprising resin (buffer layer 112 (Fig 1) could be formed from “ultraviolet cure resin” [0030]). It would be obvious to one of ordinary skill in the art to combine the device of Zhang, Arai, and Kang Hyun with the resin buffer layer taught by Nakamura, as resin can be used to form buffer layers in medical devices (Nakamura [0030]).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai and Kang Hyun as applied to claim 17 above, and further in view of US 7090411 B2 to Brown, henceforth Brown.
Regarding claim 24, Zhang in view of Arai in view of Kang Hyun does not teach wherein the passage of the tubular member includes a down taper at a proximal portion of the tubular member and an up taper at a distal portion of the tubular member. However, Brown, which teaches an apparatus for diffusing laser energy and thus exists in the applicant’s field of endeavor, teaches wherein the passage of the tubular member includes a down taper at a proximal portion of the tubular member (Fig. 10; “a portion of the fiber behind the heat sink is tapered” (Col. 6, line 15, Fig. 8) and an up taper at a distal portion of the tubular member (Fig.10; a portion of the coating and/or buffer 72 may also be removed at the downstream side 73 of the fiber, with the exposed cladding being optionally tapered” (Col. 7, lines 49-52)). It would have been obvious to combine the device of Zhang, Arai and Kang Hyun with the tapered geometry of Brown in order to achieve to “decrease higher order radiant energy propagation modes” within the conducting medium [Abstract], “reduce amount of coupling,” (Col. 3, lines 37-38), and “collimating light entering the fiber” (Abstract).

Regarding claim 25, Zhang in view of Arai in view of Kang Hyun does not teach wherein a proximal portion of the holder has a larger inner diameter than an inner diameter of a distal portion of the holder. However, Brown, which teaches an apparatus for diffusing laser energy and thus exists in the applicant’s field of endeavor, teaches wherein the passage of the tubular member includes a down taper at a proximal portion of the tubular member (Fig. 10; “a portion of the fiber behind the heat sink is tapered” (Col. 6, line 15, Fig. 8)) and an up taper at a distal portion of the tubular member (Fig.10; a portion of the coating and/or buffer 72 may also be removed at the downstream side 73 of the fiber, with the exposed cladding being optionally tapered” (Col. 7, lines 49-52)). It would have been obvious to combine the device of Zhang, Arai and Kang Hyun with the tapered geometry of Brown in order to achieve to “decrease higher order radiant energy propagation modes” within the conducting medium [Abstract], 

Regarding claim 26, Zhang in view of Arai in view of Kang Hyun in view of Brown does not teach wherein an intermediate portion of the holder has a smaller inner diameter than the inner diameter of the proximal portion and the inner diameter of the distal portion. However, in order to accommodate the up-taper followed by a down taper of the passage of the tubular member as explained regarding claim 25 above, it would be inherent that the intermediate portion of the holder (between the two tapers) has a smaller inner diameter than the inner diameter of the proximal portion (the wider down taper) and the inner diameter of the distal portion (the wider up taper), as the geometry of the holder follow the contours of the underlying tapered passage.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai, Kang Hyun, and Zerfas as applied to claim 27 above, and further in view of the article “Designing UV-Curable Materials For High Temperature Optical Fiber Applications” (M. Ellison et al, PCI Mag, April 1, 2008), henceforth Ellison; see attached non-patent literature.
Regarding claim 28, Zhang in view of Arai in view of Kang Hyun in view of Zerfas does not state the use of novolac epoxy resin. However, Ellison, which describes the use of various polymeric coatings as coatings for optical fibers and exists in a similar field of endeavor, states that “the novolac epoxy as well as bis-phenol F” were among the “oligomers with the best heat resistance” to stresses including “thermal transitions, embrittlement or polymer chain scission.” (page 6, paragraph 4). Thus, it would have been obvious to try the novolac resin of Ellison in combination with the device of Zhang for its advantageous mechanical and thermal resistive properties. It would have been obvious to one of . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai and Kang Hyun as applied to claim 17 above, and further in view of US 5825958 to Gollihar, henceforth Gollihar.

Regarding claim 30, Zhang in view of Arai in view of Kang Hyun teaches a connector and coupler as explained above regarding claim 17 but does not state an extension sleeve. However, Gollihar teaches wherein the connector further includes an extension sleeve (extension sleeve 355, Fig. 10(b)), wherein the extension sleeve concentrically surrounds a distal portion of the coupler (coupler 7, Fig. 7a). It would have been obvious to one of ordinary skill in the art to combine the device of Zhang and Arai with the extension sleeve of Gollihar to provide protection to the fiber (Col 5 lines 35-45). 

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Arai, in view of Kang Hyun, in view of Zerfas, and further in view of Yan in further view of Lewinsky (US20110098528A1)
Regarding claim 32, Zhang teaches a laser fiber (laser fiber 102, Fig. 1), comprising: an optical fiber (optical fiber 112, Fig. 2) configured to transmit energy, including: a core (“core” of the optical fiber 112 [0026]), cladding (“cladding of the optical fiber 112” [0026]) concentrically surrounding at least a portion of the core,
and a connector (see Fig. 1) and laser generator (laser generator 104, Fig. 1, [0023]), the connector including: a tubular member having a passage that receives the proximal portion of the optical fiber (fiber support 126 “may be a tubular member through which the optical fiber 112 is inserted” [0027], Fig. 3), 
a holder (sleeve portion 128) having a passage that (i) receives the tubular member, such that the holder concentrically surrounds a portion of the tubular member (see Fig. 3, sleeve portion 128 surrounding fiber 
a coupler concentrically surrounding the tubular member (“As shown in FIG. 8…the optical fiber cable 54 inserted through the tubular portion 50” pg. 6, Column 1 of Arai machine translation). 
	Zhang does not explicitly state wherein the connector is [removably] coupleable to the laser generator. However, Fig. 1 depicts a laser generator with an overlying component (pictorially akin to the applicant’s connector 140, Fig. 1), which though lacking a reference number, appears to couple the generator (generator 140) with the [proximal] optical fiber (fiber 108). Fig. 3 details a means of coupling two concentric components at a different end of the fiber (“at least a proximal end 130 of the sleeve portion 128 forms a socket that is configured to receive the distal end 118 of the optical fiber 112” [0028]). It would be obvious to one of ordinary skill in the art to incorporate the detailed coupling means as taught by Zhang for one [distal] end of the optical fiber, into the coupling means depicted, but not explicitly disclosed, for the proximal end of the optical fiber, as this would ensure secure attachment of the optical fiber to the laser generator and efficient transmission of light energy for therapeutic purposes.
Zhang in view of Arai does not literally state a diffused cladding. However, Kang Hyun which teaches a method of manufacture of diffused cladding for tissue laser treatment and exists in a similar field of endeavor (“diffuser-type fiber optic probe” whose cladding is partly removed by controlling the machining angle) allowing laser energy in the cladding to leave the optical fiber and be converted into heat energy (Fig. 5-Fig. 8, see “light energy distribution”; see paragraphs 3-5 on page 5 of attached machine translation). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the laser fiber of Zhang with the diffused cladding of Kang Hyun, to reduce the heat transmitted through the waveguide in order to prevent damage to the laser (“reduce damage to the distal end 118 of the optical fiber 112” [Zhang 0024]) with diffused cladding by dissipating the heat before reaching the distal portion of the optical fiber (see Kang Hyun Fig. 8, a graph of axial distance along the fiber versus temperature rise, which shows that heat is being dissipated in the diffused part of the cladding (from Points A to D, from 0-9 mm); temperature levels fall at the tip of the fiber (Point D)).


Zhang, Arai, Kang Hyun and Zerfas do not teach wherein the first epoxy has a lower thermal conductivity than the second epoxy. However, this is taught by Yan, which describes temperature distribution in a laser fiber with inner and outer cladding, similar to the spatial geometry of Zerfas first and second epoxy, where the second is concentric to the first. Specifically, Yan teaches two thermal conductivities for the inner and outer cladding, wherein k(inner) > k(outer) (page 3, column 1 of attached NPL). Yan aims to contain the heat within the fiber, and bases this relationship between cladding conductivities on the heat equations 13-17 (see page 2 Col 2 and page 3 Col 1). Thus it would have been obvious to one of ordinary skill in the art to combine the device of Zhang, Arai, Kang Hyun and Zerfas with an inverted relationship between k(inner) and k(outer) thermal conductivities in the two epoxy layers to achieve the opposite effect, that is to achieve the radially inward flow of heat (i.e., in the direction of the core rather than radially outwards into the heat sink elements and thus dissipate heat, not contain it); further see reversal of parts (MPEP 2144.04 VI (A)).
With regards to the relative location of the fiber’s distal end, the examiner further cites to Lewinsky; Lewinsky, which discloses the use of lithotripsy among cited applications for its laser device and thus exists in the applicant’s field of endeavor, discloses wherein distal end 212 is distal to the part of tubular structure 260 which overlies 264; see Fig. 2. It would be obvious to one of ordinary skill in the art 


Regarding claim 33, Zhang in view of Arai, in view of Kang Hyun, in view of Zerfas and further in view of Yan teaches wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (optical fiber cable 54 inserted through the tubular portion 50” pg. 6, Column 1 of Arai machine translation). As the diffused cladding is merely a subsection of the entire length of the fiber,  thus it is inherent that it is contained within the passage of the tubular member if the optical fiber is also so contained. 

Claims 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Arai, Kang Hyun, Zerfas and Yan as applied to claim 32 above, and further in view of Griffin.

Regarding claim 34, Zhang in view of Arai, Kang Hyun, Zerfas and Yan does not state a lower refractive index for the cladding. However, Griffin teaches wherein the cladding comprises a material having a lower refractive index than a refractive index of the core (see claim 1, equation for numerical aperture). That is, if fiber numerical aperture must be a positive value, then the absolute value of core refractive index must be greater than the absolute value of cladding refractive index. As the refractive index of a light wave must be greater than 1, index values for core and cladding must always be positive, and core refractive index must always be greater than cladding refractive index. It would have been obvious to one of ordinary skill in the art to combine the device of Zhang, Arai, Kang Hyun, Zerfas, and Yan with the refractive indices as cited by Griffin, in order that light in the core which strikes the core/cladding boundary will be reflected back into the core, a property inherent to fiber.

Regarding claim 35, Zhang in view of Arai, Kang Hyun, Zerfas and Yan teaches a tubular member coupled to proximal holder with a third epoxy. Zerfas teaches three uses for epoxy in a medical optical fiber, in which each use case adhesively couples one component to another: coupling component 220 and fiber 210 (Col. 10, lines 47-50), coupling cover 230 and component 220 (Col. 11, lines 49-50), coupling fiber 210 and outer cover 230  (Col. 12, lines 30-32). It would have been obvious to one of ordinary skill in the art to combine the tubular member and holder configuration of Zhang, Arai, and Kang Hyun with the epoxy coupling as taught by Zerfas; given epoxy’s wide use as an adhesive coupler of medical device parts (Zerfas, Col 10 lines 46-53).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable in view of Zhang, and further in view of Kang Hyun, further in view of Griffin  and further in view of Arai in further view of Shuffler (US20140005647A1).

Regarding claim 36, Zhang teaches a laser fiber comprising: an optical fiber (optical fiber 112, Fig. 2) configured to transmit energy, including: a core (“core” of the optical fiber 112 [0026]), cladding (“cladding of the optical fiber 112” [0026]) concentrically surrounding at least a portion of the core, and a connector (see Fig. 1) and laser generator, the connector including a tubular member having a passage that receives the proximal portion of the optical fiber (fiber support 126 “may be a tubular member through which the optical fiber 112 is inserted” [0027], Fig. 3), a holder (sleeve portion 128) having a passage that (i) receives the tubular member, such that the holder concentrically surrounds a portion of the tubular member (see Fig. 3, sleeve portion 128 surrounding fiber support 126), and (ii) receives the distal portion of the optical fiber (fiber tip 114). 
Zhang does not explicitly state wherein the connector is [removably] coupleable to the laser generator. However, Fig. 1 depicts a laser generator with an overlying component (pictorially akin to the applicant’s connector 140, Fig. 1), which though lacking a reference number, appears to couple the forms a socket that is configured to receive the distal end 118 of the optical fiber 112” [0028]). It would be obvious to one of ordinary skill in the art to incorporate the detailed coupling means as taught by Zhang for one [distal] end of the optical fiber, into the coupling means depicted, but not explicitly disclosed, for the proximal end of the optical fiber, as this would ensure secure attachment of the optical fiber to the laser generator and efficient transmission of light energy for therapeutic purposes.

Zhang does not teach wherein at least a portion of the cladding is diffused. However, Kang Hyun which teaches a method of manufacture of diffused cladding for tissue laser treatment and exists in a similar field of endeavor (“diffuser-type fiber optic probe” whose cladding is partly removed by controlling the machining angle) allowing laser energy in the cladding to leave the optical fiber and be converted into heat energy (Fig. 5-Fig. 8, see “light energy distribution”; see paragraphs 3-5 on page 5 of attached machine translation). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the laser fiber of Zhang with the diffused cladding of Kang Hyun, to reduce the heat transmitted through the waveguide in order to prevent damage to the laser (“reduce damage to the distal end 118 of the optical fiber 112” [Zhang 0024]) with diffused cladding by dissipating the heat before reaching the distal portion of the optical fiber (see Kang Hyun Fig. 8, a graph of axial distance along the fiber versus temperature rise, which shows that heat is being dissipated in the diffused part of the cladding (from Points A to D, from 0-9 mm); temperature levels fall at the tip of the fiber (Point D)).
Zhang in view of Kang Hyun does not teach the cladding comprises a material having a lower refractive index than a refractive index of the core. However, Griffin teaches wherein the cladding comprises a material having a lower refractive index than a refractive index of the core (see claim 1, equation for numerical aperture). That is, if fiber numerical aperture must be a positive value, then the absolute value of core refractive index must be greater than the absolute value of cladding refractive index. As the refractive index of a light wave must be greater than 1, index values for core and cladding 
Zhang in view of Kang Hyun in view of Griffin does not teach wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member. However, Arai, which discloses a phototherapeutic apparatus with laser and diffuser capability and thus exists in a similar field of endeavor, teaches wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (optical fiber cable 54 inserted through the tubular portion 50” pg. 6, Column 1 of Arai machine translation). As the diffused cladding is merely a subsection of the entire length of the fiber, it is inherent that it is contained within the passage of the tubular member if the optical fiber is also so contained. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zhang, Kang Hyun, Griffin to have a portion of the optical fiber including the diffused cladding is within the passage of the tubular member as taught by Arai because this enables structural holding of the fiber for light diffusion (Arai Fig. 8; p. 6 Column 1 of Arai machine translation).
Regarding the intermediary passage, the examiner cites to Shuffler et al (US20140005647A1), which discloses a device for laser lithotripsy and thus exists in the applicant’s field of endeavor, and which discloses a holder having a first passage that receives the tubular member and a proximal portion of the optical fiber, and a second passage, where the intermediary passage separating the two has a smaller diameter than either [of the two]. Specifically, see Fig. 20, which shows three distinct regions of lumen 344, interrupted by a constriction at 364, which constitutes a narrowed, intermediary passage and is flanked by the first and second passages, the broader regions of lumen 344. It would be obvious to one of ordinary skill in the art to incorporate the passage configuration as disclosed by Shuffler into the device of Zhang in view of supporting references, such that passage diameter was constricted at crucial, in order 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792